852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry KNUCKLES, Plaintiff-Appellant,v.Betty KASSULKE, Warden, Defendant-Appellee.
No. 88-5012.
United States Court of Appeals, Sixth Circuit.
June 23, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This Kentucky prisoner appeals the district court's judgment denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner challenged the validity of his guilty plea to charges of murder, conspiracy and two counts of robbery for which he received sentences totaling eighty years.  He claimed that his plea was involuntary and that Kentucky courts improperly denied his post-conviction motions for appointment of counsel and for leave to pursue a belated appeal.  The magistrate determined that the claims were without merit.  The district court adopted the magistrate's findings and denied the petition.


3
Upon review, we conclude that denial of the petition was proper.  First, because the trial judge is not bound by any agreement between the prosecutor and the defense, which the trial judge made clear to petitioner before he accepted the guilty plea, the imposition of consecutive sentences did not render the plea involuntary.   See United States v. Futeral, 539 F.2d 329 (4th Cir.1975).  Second, petitioner has no constitutional right to appointed counsel in collateral post-conviction proceedings.   See Gray v. Lucas, 710 F.2d 1048, 1061 (5th Cir.), cert. denied, 463 U.S. 1237 (1983).  Third, the allegation that petitioner was denied a belated appeal concerns a collateral post-conviction proceeding and does not present a proper issue for federal habeas review.   See Nichols v. Perini, 818 F.2d 554 (6th Cir.1987).


4
Accordingly, the district court's judgment, filed August 18, 1987, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.